REDMANN, Judge.
A petition alleging that through defendant’s negligence petitioner was injured while working for defendant states some cause of action, although not both a cause of action for tort damages and a cause of action for workers’ compensation. The judgment maintaining the employers’ exception of no cause of action is therefore reversed.
The judgment maintaining the alleged compensation insurer’s exception of no cause of action to defendants’ third-party petition is affirmed. The third-party petition alleged insurance against “any and all workers’ compensation liability,” but there can be none here, Blache v. Maryland Cas. Co., La.App. 4 Cir. 1973, 283 So.2d 319, because plaintiff is a domestic employee. And, while it is true that insurance policies often oblige the insurer to provide a defense, whether the claim is well founded or not, the third-party petition here does not allege any contractual provision that, for example, the insurer will defend “any and all” suits for workers’ compensation brought against defendants, in respect to either their business operations or their home. The petition therefore does not state a cause of action even for the cost of defense, and defendants do not suggest any desire to amend their third-party petition to allege such a contractual undertaking.
Reversed as to main demand; affirmed as to third party demand.